EXHIBIT SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this "Amendment"), dated as of March12, 2008, is entered into among COMMERCE ENERGY, INC., a California corporation ("Borrower"), COMMERCE ENERGY GROUP, INC., a Delaware corporation ("Parent"), WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), a California corporation, as Agent ("Agent") and the financial institutions party to the below referenced Loan Agreement as Lenders (collectively, "Lenders"). RECITALS A.Borrower, Parent, Agent and Lenders have previously entered into that certain Loan and Security Agreement dated June 8, 2006 (the "Loan Agreement") as amended by the First Amendment to Loan and Security Agreement and Waiver dated September20, 2006 (the "First Amendment"), the Second Amendment to Loan and Security Agreement and Waiver dated October26, 2006 (the "Second Amendment"), the Third Amendment to Loan and Security Agreement and Waiver dated March15, 2007 (the "Third Amendment"), the Fourth Amendment to Loan and Security Agreement dated June 26, 2007 (the "Fourth Amendment"), the Fifth Amendment to Loan and Security Agreement dated August1, 2007 (the "Fifth Amendment") and the Sixth Amendment to Loan and Security Agreement dated November16, 2007 (the "Sixth Amendment"), pursuant to which Agent and Lenders have made certain loans and financial accommodations available to Borrower.Terms used herein without definition shall have the meanings ascribed to them in the Loan Agreement. B.The following Events of Default have occurred and are continuing under the Loan Agreement:after Revolving Loans had been outstanding for more than five (5) days, Borrower failed to transfer the funds deposited into the Lockbox Accounts to the Blocked Accounts for application to the Obligations as provided in Sections 6.3(a) and (c) of the Loan Agreement (as amended by Section 1(g) of the Sixth Amendment) and instead transferred such funds to its operating account; and Parent and its Subsidiaries failed to earn EBITDA of not less than $3,500,000 during the six (6) months ended January 31, 2008 as required in Section 9.17.2 of the Loan Agreement (collectively, the “Known Existing Defaults”). C.Borrower and Parent have requested that Agent and Lenders waive the Known Existing Defaults and amend the Loan Agreement on the terms and conditions set forth herein. D.Borrower and Parent are entering into this Amendment with the understanding and agreement that, except as specifically provided herein, none of Agent's or any Lender's rights or remedies as set forth in the Loan Agreement is being waived or modified by the terms of this Amendment. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Amendments to Loan Agreement. (a)The definition of “Interest Rate” in Section 1.58 of the Loan Agreement is hereby amended and restated to read in its entirety as follows: “1.58.‘Interest Rate’ shall mean, (a)Subject to clause (b) of this definition below: (i)as to Prime Rate Loans, a rate equal to three-quarters of one (0.75%) percent per annum in excess of the Prime Rate, (ii)as to Eurodollar Rate Loans, a rate equal to three and one-quarter (3.25%) percent per annum in excess of the Adjusted Eurodollar Rate (in each case, based on the London Interbank Offered Rate applicable for the Interest Period selected by a Borrower, or by Administrative Borrower on behalf of such Borrower, as in effect two (2) Business Days prior to the commencement of the Interest Period, whether such rate is higher or lower than any rate previously quoted to any Borrower or Guarantor); provided that, if the
